DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-14, 18, 20-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prosthetic limb quick-disconnect assembly having a roller support with a plurality of torsional breakaway rollers and a release housing coupled to the support assembly in addition to an axial breakaway spring operably coupled to each roller support body with the use of force allowing a percutaneous post support assembly to release the post by the force applied on the axial breakaway spring such that the rollers become unseated . The prior art did teach (Bachus) releasable attachments are used for limbs, but did not teach the used of the breakaway rollers and Evans did not teach the axial breakaway spring, the torsional breakaway spring, and the bending breakaway spring are substantially concentric, and the bending breakaway spring surrounds the torsional breakaway spring, and wherein the torsional breakaway spring surrounds the axial breakaway spring. Further the prior art did not have the combination of features as mentioned also with a first torsional breakaway roller of the plurality of torsional breakaway rollers is configured to be seated in a recessed portion of the torsional
breakaway spring, such that a torsional breakaway roller is operable to be
unseated from, or seated into, the recessed portion in response to torque.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799